Exhibit 21 Subsidiaries and Jurisdictions State or Other Date of Jurisdiction of Incorporation, Ownership Incorporation Organization (Direct or Subsidiary or Organization or Acquisition Indirect) 1.Global Oro LLC Delaware 100% 2.Global Plata LLC Delaware 100% 3.Global Gold Mining LLC Delaware 100% 4.Global Gold Hankavan LLC Armenia 100% 5.Mego-Gold LLC Armenia 100% 6.Getik Mining Company LLC Armenia 100% 7.Marjan Mining Company Armenia 45% 8.Global Gold Uranium LLC Delaware 100% 9.Global Gold Armenia, LLC Delaware 100% 10.Minera Global Chile Limitada Chile 100% 11.Compania Minera Global Gold Valdivia S.C.M. Chile 100%
